DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered. Upon entering claims 1, 4-6, 10-11, 14 and 19-18 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the PCBs" in line 8; Claim 6 recites the limitation “the PCBs and device EMI shields” in line 11. There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adest et al. (US 2008/0147335), in view of Hoft (US 2018/0248513) and further in view of Nam et al. (US 2015/0214889).
Regarding claim 1, Adest discloses an apparatus [503, Fig. 5], comprising: a plurality of power devices [505a-505d] arranged in a physical order [see Fig. 5], each power device of the plurality of power devices comprising: an electrical circuit [705 @ Fig. 7 is illustrated a circuitry of a converter, par 0079 (each converter 505 may include the monitoring module 300)], at least one power input terminal configured to receive electrical power [see Figs. 3, 5] and a unique identifier of a plurality of unique identifiers [par 0027, 0057-0058]; and a plurality of electrical cables [see Figs. 3, 5, 7, wherein the electrical circuits of each adjacent pair of the power devices along the physical order are permanently connected by electrical cables [par 0059, 0097], and wherein the plurality of unique identifiers indicates the physical order of the plurality of power devices [0096- 0097].
Adest does not explicitly disclose a printed circuit board (PCB); a plurality of electrical cables, wherein the PCBs of each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors .
Hoft in the same field teaches a photovoltaic energy system [Fig. 5] includes a plurality of a power devices [12, Figs. 1-3, 5] each power device [13] includes a circuit [13], wherein the circuits 13 arranged in a permanent physical order [see Figs. 5, 7], wherein each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables [20, 120a, 120b, see Figs. 5, 7] without use of connectors [par 0077] . 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify all power devices in the photovoltaic system of Adest with each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors as taught by Hoft in order to protect electrical shock and prevent arcing when plugin the connectors of high voltage cables. 
Hoft does not explicitly disclose a printed circuit board, however the printed circuit board of the power devices is well known in the art for easily installing inside the housing and replacing.
Nam in the same field teaches a photovoltaic power system includes a plurality of power devices [30, Fig. 14], each of the power device [30, Figs. 2, 4, 14] includes a printed circuit board [37, Figs 4, 6, 8].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify each of the power circuits of Adest into a printed circuit board as taught by Nam in order for saving more space and prevent short circuit inside the housing and easily replace the circuit board when it is bad. 
Regarding claim 2, the combination including Adest further discloses wherein a sequential order of the plurality of unique identifiers identifies the permanent physical order of the plurality of power devices [par 0099 of Adest].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al, Hoft and Nam, further in view of Beaulieu et al. (US 2015/0161872).
Regarding claim 3, the combination of Adest , Hoft and Nam discloses all limitations of claim 1 above and Adest further discloses each a non-volatile random access memory (NVRAM) 712 stored the unique ID and other related data, such as serial number, manufacturer, manufacturing date, etc and the information stored in the NVRAM 713 may include information about the converter 705 such as serial number, the type of communication bus used, the status update rate and the ID of the central analysis station 500. During installation process of the converters 705, parameters such as serial number, physical location and the array connection topology may be stored in the NVRAM 713. These parameters may be used by analysis software to detect future problems in solar panels 701 and arrays [par 0096-0099], but does not explicitly disclose a computer-readable non-transitory repository, wherein the physical order is identified by a look-up table (LUT) stored in the computer-readable non-transitory repository.
Beaulieu teaches position determining component 1505 further comprises a tag position database 1715. Tag position database 1715 can be a searchable database, or look-up table, which correlates a unique identifier of each respective tag with its knowable position. It is noted that components of position determining component 1505 can be updated from, for example, local reference station 1304 or another source, via wireless communications link controllers 1502 and 1503. Alternatively, the knowable location of one or more of tags 1601, 1602, and/or 1603 can be stored, for example, at a location apart from sensor unit 1500 such as at local reference station 1304. Processor 1725 is for implementing computer-readable and computer-executable instructions. The computer-readable and computer-executable instructions reside, for example, in tangible data storage features such as memory 1730 and/or non-volatile memory 1735. More specifically, instructions for executing a method for providing lifting device sensor unit location data can be stored in memory 1730, or non-volatile memory 1735. In one or more embodiments, position determining component 1505 further comprises a data output 1740 for outputting position data to, for example, communications link controllers 1502 and/or 1503 [see Fig. 17, par 0142].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a profile with identifiers in a look-up table (LUT) which stored in the computer-readable non-transitory repository into that of the combination of Adest , Hoft, and Nam in view of Beaulieu for locating the power devices when the data is sent or communicated between central control and the power devices.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al, Hoft and Nam, further in view of Haug et al. (US 2021/0036557).
Regarding claim 4, the combination of Adest, Hoft and Nam discloses all limitations of claim 1 above but does not disclose wherein each power device of the plurality of power devices comprises a device electromagnetic interference (EMI) shield, wherein each electrical cable of the plurality of electrical cables comprises a cable EMI shield, and wherein the device EMI shields of each adjacent pair of power devices along the physical order are permanently connected by the cable EMI shield of the different one of the plurality of electrical cables without use of connectors.
Haug teaches a connector 210 includes a shield within a housing 211 that encases the electronic circuitry 204 that includes a DC/AC converter. The shield can reduce or prevent EMI from reaching the electronic circuitry 204, the shield can be connected with EMI shielding components in cable 220 [par 0025, fig. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Haug into the converters and connection cables of the combination of Adest, Hoft , Azad and Nam order to reduce and prevent AC signal loss.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al, Hoft and Nam et al., further in view of Freeman et al. (US 2017/0179886).
Regarding claim 5, the combination of Adest and Hoft  discloses all limitations of claim 1 above and further discloses further comprising: a plurality of second power devices [505a -505d of a second string 503 of Adest] arranged in a second permanent physical order [see Fig. 5 of Adest]; a plurality of second electrical cables, wherein each adjacent pair of the second power devices along the second physical order are permanently [see first and second strings 503 of Fig. 5 (Adest) connected by a different one of the plurality of second electrical cables without use of connectors, see figs. 5, 7].
The combination of Adest and Hoft fails to teach an end cable comprising a male connector and a female connector mated together, wherein one of the plurality of power devices at an end of the permanent physical order is connected through the end cable to one of the plurality of second power devices at an end of the second permanent physical order.
Freeman in the same field teaches a solar system includes an end cable comprising a male connector [804a, 304b, 304c] and a female connector [302a, 302b, 302c] mated together  [Figs.  1B, 4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Freeman into that of the combination of Adest and Hoft in order to connect to or disconnect to other device. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Adest et al. (US 2008/0147335), in view of Hoft (US 2018/0248513), further in view of Azad (US 2020/0176937), and further in view of Nam et al. (US 2015/0214889).

Regarding claim 6, Adest discloses an apparatus [Fig. 5], comprising: a plurality of power devices [505a-505d] arranged in a permanent physical order [see Fig. 5], each power device of the plurality of power devices comprising: an electrical circuit [see Fig. 7] (a printed circuit board (PCB)), at least one power input terminal configured to receive electrical power from at least one power generator [each of power device 505 coupled to power generator 501 see Fig. 5 and the circuitry of converter is illustrated in fig. 7].
Adest does not disclose a plurality of power devices in a permanent physical order; a printed circuit board (PCB); and a device electromagnetic interference (EMI) shield at least partially encompassing the PCB; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the PCBs and device EMI shields of each adjacent pair of the plurality of power devices along the permanent physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables without use of connectors.  
Hoft in the same field teaches a photovoltaic energy system [Fig. 5] includes a plurality of a power devices [12, Figs. 1-3, 5] each power device [13] includes a circuit [13], wherein the circuits 13 arranged in a permanent physical order [see Figs. 5, 7], wherein each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables [20, 120a, 120b, see Figs. 5, 7] without use of connectors [par 0077] . 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify all power devices in the photovoltaic system of Adest with each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors as taught by Hoft in order to protect electrical shock and prevent arcing when plugin the connectors of high voltage cables. 
The combination of Adest and Hoft fails to teach a printed circuit board (PCB); a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables.
Azad teaches a connector [1, Figs. 1, 15] coupled to a power device 210 which has an aluminum housing (the aluminum housing is EMI shield because it prevent/reduce electromagnetic field), the connector 1 coupled to cables 18, the substantial elimination of EMI is provided by the shielding of the EMI by the braided shield 22 extending along the paths of the cables 18 [see Figs 1, 15, par 0062-0063].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables into system of the combination of  Adest and Hoft in view of Azad for reducing/preventing noise interference of communication cables in power lines. 
The combination of Adest, Hoft and Azad does not explicitly disclose a printed circuit board, however the printed circuit board of the power devices is well known in the art for easily installing inside the housing and replacing.
Nam in the same field teaches a photovoltaic power system includes a plurality of power devices [30, Fig. 14], each of the power device [30, Figs. 2, 4, 14] includes a printed circuit board [37, Figs 4, 6, 8].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify each of the electrical power circuits of the combination of Adest, Host and Azad into a printed circuit boards as taught by for Nam in order for saving more space and prevent short circuit inside the housing and easily replace the circuit board when it is bad. 
Regarding claim 7, the combination including Adest further discloses wherein each power device of the plurality of power devices comprises a unique identifier of a plurality of unique identifiers, and wherein the plurality of unique identifiers indicates the permanent physical order of the plurality of power devices [see Fig. 5, par 0027, 0057-0058, 0079, 0088].
Regarding claim 8, the combination including Adest further discloses wherein each power device of the plurality of power devices comprises a unique identifier of a plurality of unique identifiers, and wherein a sequential order of the plurality of unique identifiers indicates the permanent physical order of the plurality of power devices [par 0027, 0057-0058, 0067-0068, 0075].
Regarding claim 17, Adest discloses a system [Fig. 5] comprising: a plurality of power devices [505a-505d] arranged in a physical order [connected in series, see Fig. 5], each power device of the plurality of power devices comprising (a printed circuit board (PCB)) an electrical circuit [705, see Fig.7], a unique identifier of a plurality of unique identifiers [par 0042, 0057, 0067-0068], and at least one power input terminal configured to electrically connect to at least one power generator [see Figs. 5, 7, par 0077, 0079, 0084, 0088]; and wherein the plurality of unique identifiers identifies the physical order of the plurality of power devices [par 0096-0097], but does not explicitly disclose a plurality of power devices arranged in a permanent physical order; a printed circuit board; a plurality of electrical cables, wherein each pair of PCBs adjacent power devices of the plurality of power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors.  
Hoft in the same field teaches a photovoltaic energy system [Fig. 5] includes a plurality of a power devices [12, Figs. 1-3, 5] each power device [13] includes a circuit [13], wherein the circuits 13 arranged in a permanent physical order [see Figs. 5, 7], wherein each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables [20, 120a, 120b, see Figs. 5, 7] without use of connectors [par 0077] . 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify all power devices in the photovoltaic system of Adest with each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors as taught by Hoft in order to protect electrical shock and prevent arcing when plugin the connectors of high voltage cables. 
The combination of Adest and Hoft fails to teach a printed circuit board (PCB); a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables.
Nam in the same field teaches a photovoltaic power system includes a plurality of power devices [30, Fig. 14], each of the power device [30, Figs. 2, 4, 14] includes a printed circuit board [37, Figs 4, 6, 8].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical power circuits of the combination of Adest, and Host into a printed circuit boards as taught by for Nam in order for saving more space and prevent short circuit inside the housing and easily replace the circuit board when it is bad. 
The combination of Adest, Hoft and Nam does not disclose a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables.
Azad teaches a connector [1, Figs. 1, 15] coupled to a power device 210 which has an aluminum housing (the aluminum housing is EMI shield because it prevent/reduce electromagnetic field), the connector 1 coupled to cables 18, the substantial elimination of EMI is provided by the shielding of the EMI by the braided shield 22 extending along the paths of the cables 18 [see Figs 1, 15, par 0062-0063].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables into system of the combination of  Adest, Hoft  and Nam in view of Azad for reducing/preventing noise interference of communication cables in power lines. 
Regarding claim 18, Adest disclose a system [Fig. 5] comprising: a plurality of power devices [505a-505d] arranged in a physical order [see Fig. 5], each power device of the plurality of power devices comprising (a printed circuit board (PCB)) an electrical circuit [705, Fig. 7], and at least one power input terminal configured to receive electrical power from at least one power generator [see Figs. 5, 7, par 0077].
Adest does not discloses a plurality of power devices arranged in a permanent physical order, a device EMI shield encompassing the PCB, and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a cable EMI shield; wherein each pair of PCBs  adjacent power devices of the plurality of power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors, and wherein the device EMI shields of each adjacent pair of power devices are electrically connected to the cable EMI shield of the different one of the plurality of electrical cables. 
Hoft in the same field teaches a photovoltaic energy system [Fig. 5] includes a plurality of a power devices [12, Figs. 1-3, 5] each power device [13] includes a circuit [13], wherein the circuits 13 arranged in a permanent physical order [see Figs. 5, 7], wherein each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables [20, 120a, 120b, see Figs. 5, 7] without use of connectors [par 0077] . 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify all power devices in the photovoltaic system of Adest with each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors as taught by Hoft in order to protect electrical shock and prevent arcing when plugin the connectors of high voltage cables.
The combination of Adest and Hoft fails to teach a printed circuit board (PCB), a device EMI shield encompassing the PCB; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a cable EMI shield; wherein each pair of PCBs  adjacent power devices of the plurality of power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors, and wherein the device EMI shields of each adjacent pair of power devices are electrically connected to the cable EMI shield of the different one of the plurality of electrical cables.
Nam in the same field teaches a photovoltaic power system includes a plurality of power devices [30, Fig. 14], each of the power device [30, Figs. 2, 4, 14] includes a printed circuit board [37, Figs 4, 6, 8].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical power circuits of the combination of Adest, and Host into a printed circuit boards as taught by for Nam in order for saving more space and prevent short circuit inside the housing and easily replace the circuit board when it is bad. 
The combination of Adest, Hoft and Nam does not disclose a cable EMI shield; wherein each pair of PCBs  adjacent power devices of the plurality of power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors, and wherein the device EMI shields of each adjacent pair of power devices are electrically connected to the cable EMI shield of the different one of the plurality of electrical cables
Azad teaches a connector [1, Figs. 1, 15] coupled to a power device 210 which has an aluminum housing (the aluminum housing is EMI shield because it prevent/reduce electromagnetic field), the connector 1 coupled to cables 18, the substantial elimination of EMI is provided by the shielding of the EMI by the braided shield 22 extending along the paths of the cables 18 [see Figs 1, 15, par 0062-0063].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables into system of the combination of  Adest, Hoft  and Nam in view of Azad for reducing/preventing noise interference of communication cables in power lines. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al., Hoft, Azad and Nam, further in view and further in view of Beaulieu et al. (US 2015/0161872).
Regarding claim 9, the combination of Adest, Hoft, Azad and Nam discloses all limitations of claim 6 above and Adest further discloses a central analysis unit [500] may also use the ID information to perform data analysis by comparing the data from the particular panel to expected data obtained from external sources. That is, if the central analysis system knows the location, temperature, tilt, etc., of the panel having the particular ID [par 0067-0068], and the NVRAM module 306/713 may include information about the microcontroller module 302/706 such as the serial number, the type of communication bus used, the status update rate and the ID of the central analysis station [par 0057, 0096], but fails to teach  a computer-readable non-transitory repository, wherein each power device of the plurality of power devices comprises a unique identifier of a plurality of unique identifiers, and wherein the permanent physical order is identified by a look-up table (LUT) stored in the computer-readable non-transitory repository.
	Beaulieu teaches position determining component 1505 further comprises a tag position database 1715. Tag position database 1715 can be a searchable database, or look-up table, which correlates a unique identifier of each respective tag with its knowable position. It is noted that components of position determining component 1505 can be updated from, for example, local reference station 1304 or another source, via wireless communications link controllers 1502 and 1503. Alternatively, the knowable location of one or more of tags 1601, 1602, and/or 1603 can be stored, for example, at a location apart from sensor unit 1500 such as at local reference station 1304. Processor 1725 is for implementing computer-readable and computer-executable instructions. The computer-readable and computer-executable instructions reside, for example, in tangible data storage features such as memory 1730 and/or non-volatile memory 1735. More specifically, instructions for executing a method for providing lifting device sensor unit location data can be stored in memory 1730, or non-volatile memory 1735. In one or more embodiments, position determining component 1505 further comprises a data output 1740 for outputting position data to, for example, communications link controllers 1502 and/or 1503 [see Fig. 17, par 0142].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a profile with identifiers in a look-up table (LUT) which stored in the computer-readable non-transitory repository into that of the combination of Adest, Hoft, Azad and Nam in view of Beaulieu for locating the power devices when the data is sent or communicated between central control and the power devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al., Hoft , Azad and Nam, further in view of Freeman (US 2017/0179886).
Regarding claim 10, the combination of Adest, Hoft, Azad and Nam discloses all limitations of claim 6 above further comprising: a plurality of second power devices [505a -505d of a second string 503 of Adest] arranged in a second permanent physical order [see Figs. 5, 7 of Hoft, par 0044]; a plurality of second electrical cables, wherein each adjacent pair of the second power devices along the second permanent physical order are permanently connected by a different one of the plurality of second electrical cables without use of connectors [see first and second strings 503 of Fig. 5 (Adest) connected by a different one of the plurality of second electrical cables without use of connectors, see figs. 5, 7, par of Hoft].
 The combination of Adest, Hoft, Azad and Nam fails to teach an end cable, comprising a male connector and a female connector mated together, wherein one of the plurality of power devices at an end of the permanent physical order is connected through the end cable to one of the plurality of second power devices at an end of the second permanent physical order.  
Freeman in the same field teaches a solar system includes an end cable comprising a male connector [804a, 304b, 304c] and a female connector [302a, 302b, 302c] mated together  [Figs. 1B, 4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Freeman into that of the combination of Adest , Hoft, Azad and Nam in order to connect to or disconnect to other device. 

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al., in view of Hoft .
Regarding claim 11,  Adest discloses Adest discloses a method comprising: retrieving, by a central processor [500, Fig. 5] and from a plurality of power devices, a plurality of unique identifiers, each unique identifier being retrieved from a respective one of the plurality of power devices [central analysis unit (403/500 @ Figs. 4, 5) such as PC or PDA (the PC  must have a microprocessor) to retrieve the data that includes a unique ID from each power device from a plurality of power devices (505a-505d), par 0042, 0057-0058, 0067-0068, 0072, 0075, 0079 and 0094-0099], wherein the plurality of power devices [505a-505d] are permanently connected together with a plurality of electrical cables interleaved between the plurality of power devices [see Fig. 5, par 0059, 0097]; determining, by the central processor, a physical order of the plurality of power devices, based on the plurality of unique identifiers [par 0075, 0095, 0099]; and storing the physical order on a computer-readable non-transitory memory [par 0027, 0051, 0057, 0088, 0096-0098].
Adest does not explicitly disclose the plurality of power devices are permanently connected together with a plurality of electrical cables without use of connectors
Hoft in the same field teaches a photovoltaic energy system [Fig. 5] includes a plurality of a power devices [12, Figs. 1-3, 5] each power device [13] includes a circuit [13], wherein the circuits 13 arranged in a permanent physical order [see Figs. 5, 7], wherein each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables [20, 120a, 120b, see Figs. 5, 7] without use of connectors [par 0077] . 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify all power devices in the photovoltaic system of Adest with each adjacent pair of the power devices along the permanent physical order are permanently connected by a different one of the plurality of electrical cables without use of connectors as taught by Hoft in order to protect electrical shock and prevent arcing when plugin the connectors of high voltage cables.
Regarding claim 13, the combination including Adest further discloses wherein the determining of the permanent physical order is further based on sorting the plurality of unique identifiers [par 0057-0058, 0067-0068, 0075, 0099].
Regarding claim 15, the combination including Adest further discloses wherein each power device of the plurality of power devices comprises a controller [706], wherein the plurality of unique identifiers are retrieved from the controller of the plurality of power devices [see Figs. 5, 7; par 0076, 0079, 0088, 0096-0099].
Regarding claim 16, the combination including Adest further discloses wherein each power device of the plurality of power devices comprises at least one power input terminal, and wherein the method further comprises receiving power input from at least one power generator [see Figs. 3, 5, 7; par 0077-0079, 0084, 0097].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al., Hoft, further in view of Beaulieu et al. (US 2015/0161872).
Regarding claim 12, the combination of Adest and Hoft discloses all limitations of claim 11 above and Adest further discloses each power device 505 has a monitoring unit 300 including a unique ID, which is transmitted together with the data, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained. The central analysis unit may also use the ID information to perform data analysis by comparing the data from the particular panel to expected data obtained from external sources. That is, if the central analysis system knows the location, temperature, tilt, etc., of the panel having the particular ID, it may calculate expected power from this panel at the current prevailing conditions, par 0067-0068, 0079], but does not explicitly disclose further comprising retrieving a look-up table (LUT) stored on the computer-readable non-transitory memory, wherein the determining of the physical order is further based on the LUT.
Beaulieu teaches position determining component 1505 further comprises a tag position database 1715. Tag position database 1715 can be a searchable database, or look-up table, which correlates a unique identifier of each respective tag with its knowable position. It is noted that components of position determining component 1505 can be updated from, for example, local reference station 1304 or another source, via wireless communications link controllers 1502 and 1503. Alternatively, the knowable location of one or more of tags 1601, 1602, and/or 1603 can be stored, for example, at a location apart from sensor unit 1500 such as at local reference station 1304. Processor 1725 is for implementing computer-readable and computer-executable instructions. The computer-readable and computer-executable instructions reside, for example, in tangible data storage features such as memory 1730 and/or non-volatile memory 1735. More specifically, instructions for executing a method for providing lifting device sensor unit location data can be stored in memory 1730, or non-volatile memory 1735. In one or more embodiments, position determining component 1505 further comprises a data output 1740 for outputting position data to, for example, communications link controllers 1502 and/or 1503 [see Fig. 17, par 0142].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a profile with identifiers in a look-up table (LUT) which stored in the computer-readable non-transitory repository into that of Adest in view of Beaulieu for locating the power devices when the data is sent or communicated between central control and the power devices more efficient and reliable.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al., Hoft, further in view of Nam et al. (US 2015/0214889).
Regarding claim 14, the combination of Adest and Hoft discloses all limitations of claim 11 above and Adest further discloses wherein each power device of the plurality of power devices comprises: an electrical circuit [705] comprising a controller [706], and at least one power input terminal configured to receive electrical power from at least one power generator and provide the electrical power to the electric circuit, wherein the plurality of unique identifiers are retrieved from the controllers of the plurality of power devices [see Fig. 7, par 0084-0099].
The combination of Adest and Hoft does not disclose a printed circuit board.
Nam in the same field teaches a photovoltaic power system includes a plurality of power devices [30, Fig. 14], each of the power device [30, Figs. 2, 4, 14] includes a printed circuit board [37, Figs 4, 6, 8].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify each of the power circuits of Adest into a printed circuit board as taught by Nam in order for saving more space and prevent short circuit inside the housing and easily replace the circuit board when it is bad. 
Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 19 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein a quantity of the plurality of power devices is greater than a quantity of the plurality of power generators thereby providing one or more spare power device” and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836